DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2 June 2021 have been fully considered but they are not persuasive. 
Applicant argues that the “control unit” in claim 1 should not be construed as a means-plus-function limitation, noting that p. 7 of the specification describes the unit as a physical device. However, while description in the specification can be used to determine what apparatus a means-plus-function limitation is referring to, the specification does not determine if a particular limitation should or should not be interpreted as means-plus-function. See MPEP 2181, which states, in part, “Application of 35 U.S.C. 112(f) is driven by the claim language, not by applicant’s intent or mere statements to the contrary included in the specification or made during prosecution”. Examiner has used the claim language to determine whether the control unit is a means-plus-function limitation, and then referred to the specification to interpret what kind of device or apparatus corresponds to the claimed means and is performing the claimed function.
Applicant’s arguments with respect to the prior art rejections have been considered but are moot because the new ground of rejection does not rely on any .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a control unit configured to receive a digital curtain extension signal comprising extension data, and a digital curtain transparency signal comprising transparency data, and that said control unit is configured: 
to control the extension of a digital curtain in said digital curtain layer, in dependence of said extension data, within a range from covering the entire real time image layer to not covering any part of the real time image layer, 
and to control the transparency of the digital curtain in said digital curtain layer, in dependence of said transparency data, within a range from full transparency to non-transparency”
in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “proximate a crane tip” in claim 12 is a relative term which renders the claim indefinite.  The term “proximate a crane tip” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear where the boundary between “proximate” and “not proximate” a crane tip would lie.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 9, and 11 rejected under 35 U.S.C. 103 as being unpatentable over Fleck (U.S. Publication 2013/0208014) in view of Macnamara (U.S. Publication 2018/0136486). 

As to claim 1, Fleck discloses a presentation system comprising: 
at least one camera unit configured to capture image data of the environment (p. 2, section 0031-p. 3, section 0037; a number of cameras can be used to capture surrounding image data), 
a user presentation unit comprising at least one display unit and being structured to be head-mounted on a user such that said at least one display unit is positioned in 
and configured to display to the user, in real time, at least a part of a real time image (p. 2, sections 0024-0026; p. 3, section 0037; a real image is passed through to a user or an image is captured and an image based on the captured image is displayed to a user), wherein said displayed part is dependent of the orientation of the user presentation unit (p. 5, sections 0064-0068; display is based on tracking orientation and position of the HMD), wherein said at least one display unit comprises at least two presentation layers, said layers include a real time image layer and a digital curtain layer, wherein said digital curtain layer 4 is in front of said real time image layer in relation to the user (p. 3, section 0046-p. 4, section 0050; a blocking layer, which reads on a digital curtain layer is displayed in front of a real world image layer); 
and a control unit configured to receive a digital curtain extension signal comprising extension data, and a digital curtain transparency signal comprising transparency data, and that said control unit is configured: to control the extension of a digital curtain in said digital curtain layer, in dependence of said extension data, within a range from covering the entire real time image layer to not cover any part of the real time image layer, and to control the transparency of the digital curtain in said digital curtain layer, in dependence of said transparency data, within a range from full transparency to non-transparency (p. 4, sections 0052-0053; blocking can be any portion of the outside light, from 0-100%, with opacity/transparency of the blocking also varying from 0-100%, depending on signals defining the surrounding area), and wherein said user presentation unit comprises an orientation sensor configured to sense the 
Fleck does not disclose, but Macnamara does disclose that the image is captured from the at least one camera unit (p. 42-43, section 0465; dimming of a portion of image information, which would be equivalent to a digital curtain, is performed on an image captured from a camera prior to being displayed to a user). The motivation for this is that adverse responses to captured bright light can be prevented. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Fleck to apply the digital curtain to a camera image in order to prevent adverse responses to captured bright light as taught by Macnamara. 
 
As to claim 5, Fleck discloses wherein the control unit is configured to automatically control the extension of the digital curtain in dependence of a measured brightness of the captured image, and wherein the digital curtain is controlled to have an 

As to claim 9, Fleck discloses wherein said camera unit comprises a stereo camera with two lenses with a separate image sensor for each lens (p. 10, section 0116).

As to claim 11, see the rejection to claim 1.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fleck in view of Macnamara and further in view of Kaplan (U.S. Publication 2014/0125694). 

As to claim 2, Fleck discloses wherein said user presentation unit is a pair of virtual reality glasses (fig. 2). Fleck does not explicitly disclose that these glasses can be goggles, but Kaplan does disclose a blocking curtain/mask implemented in augmented/virtual reality night vision goggles (p. 2, sections 0019-0021). The motivation for this is to combine a light-enhanced image with additional information (p. 1, section 0002). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Fleck and Macnamara to use virtual reality night-vision goggles in order to combine a light-enhanced image with additional information as taught by Kaplan.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fleck in view of Macnamara and further in view of Liu (U.S. Publication 2013/0093788).

As to claim 6, Fleck does not explicitly disclose, but Liu does disclose wherein the digital curtain has a straight lower delimitation, wherein said control unit is configured to control the orientation of said lower delimitation such that said delimitation is has a horizontal orientation irrespectively of the orientation of the user presentation unit (fig. 14b; p. 13, sections 0128-0129; the rectangle used as a digital curtain to block out the real object has a straight lower delimitation; with orientation change, the lower edge of the rectangle would be horizontal with respect to at least one of the user or the image being blocked out). The motivation for this is that redaction, such as that applied with a rectangular box, can be applied quickly (p. 14-15, section 0147). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Fleck and Macnamara to use a digital curtain with a straight horizontal lower delimitation in order to apply a redaction quickly as taught by Liu.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fleck in view of Macnamara and further in view of Morita (U.S. Publication 2004/0100477).

As to claim 7, Fleck does not disclose, but Morita does disclose at least one input member structured to receive input commands from a user and to generate said digital 
 
As to claim 8, Fleck does not disclose, but Morita does disclose wherein said control unit is configured to receive input commands regarding the colour of the digital curtain, and to set the colour of the digital curtain in dependence thereto (fig. 1, element 24; p. 3, sections 0029-0030; a user selects an area to cover with and transparency and color of a mask, which reads on a digital curtain since it covers portions of the image). Motivation for the combination of references is found in the rejection to claim 7.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fleck in view of Macnamara and further in view of Vaughan (U.S. Publication 2016/0110625). 



As to claim 12, as best understood, Vaughan discloses wherein said camera unit is mounted proximate a crane tip of said crane (p. 2, section 0024; the camera is mounted over the crane hook, which would appear to be near the tip of a crane). Motivation for the combination is similar to that given in the rejection to claim 10.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/AARON M RICHER/Primary Examiner, Art Unit 2612